Citation Nr: 1540046	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left hip arthritis with labrum tear secondary to service connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 Decision Review Officer's decision and a March 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Denver, Colorado.  

This appeal was previously before the Board in July 2014.  The Board denied entitlement to service connection for left hip arthritis with labrum tear on a direct basis.  The matter of entitlement to service connection for left hip arthritis with labrum tear secondary to service connected disability was remanded for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further consideration.  


FINDING OF FACT

The Veteran's left hip disability was neither caused nor aggravated by his service connected right foot, right ankle, or left ankle disabilities individually or in combination. 


CONCLUSION OF LAW

The criteria for service connection for left hip arthritis with labrum tear secondary to service connected disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with complete VCAA notice in a June 2009 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The duty to assist has also been met.  The Veteran has been afforded a VA examination that specifically addressed his contentions regarding secondary service connection, as instructed in the July 2014 remand.  This examination yielded a definitive opinion based on an accurate history and is supported by an adequate rationale.  The Veteran's VA treatment records have been obtained.  He has not identified any pertinent private medical records, and he has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board may proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that his service connected right foot, right ankle, and left ankle disabilities have led to the development of his left hip disability.  He believes that his disabilities have resulted in an altered gait, which eventually caused the left hip disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence clearly establishes that the Veteran has a current left hip disability.  An August 2009 VA examination yielded a diagnosis of left hip degenerative joint disease with magnetic resonance imaging (MRI) evidence of left hip labrum tear.  The most recent VA examination was conducted in September 2014 and again included diagnoses of left hip labrum tear and osteoarthritis.  

The record also shows that service connection has been established for the residuals of a right foot and ankle injury with osteoarthritis, and degenerative joint disease of the left ankle.  Therefore, the only question that remains is whether the Veteran's service connected disabilities caused or aggravated the claimed left hip disability.  

VA treatment records, date from approximately 2001, and the report of the August 2009 VA examination confirm that the Veteran has been treated for a left hip disability since about 2008; but they do not include any opinions as to whether or not this disability was incurred or aggravated due to service connected disabilities.  

The only medical professional to offer an opinion on secondary service connection is the September 2014 VA examiner.  This examiner reviewed the medical record and conducted an examination of the Veteran.  She noted his reports and the history as shown by the records.  She opined that the service connected disabilities did not cause or aggravate his left hip disability, either individually or in combination.  

She stated that the Veteran's disabilities, either individually or together, did not significantly alter his gait to such an extent that it would affect the left hip.  Gait was not significantly altered enough to cause problems up the biomechanical chain.  Furthermore, she noted that if the Veteran's gait had been altered to such a degree that it would affect his healthy joints, then his knee joints would be expected to be the ones that were initially affected as they were closer to the service connected foot and ankle disabilities.  She found that the Veteran did not have knee disabilities that were due to an altered gait, which meant that the left hip had also not been affected by an altered gait.  

The Veteran contends that his gait has been altered due to his service connected disabilities, and notes that antalgic or otherwise altered gaits have sometimes been noted in his VA treatment records.  The most recent examiner also noted an abnormal gait, in that the Veteran ambulated with a stiff foot going straight to a flat foot phase and a reduced time in the toe off phase of the gait.  The September 2014 examiner did not find; however, that the Veteran's gait was sufficiently altered to affect his left hip.  In noting the absence of knee symptoms and the long gap between the onset of the service connected disabilities and the initial hip complaints, she found that the history did not support a link between the hip disability and the service connected disabilities.  Her reasoning supports her negative opinions with regard to secondary service connection on the basis of causation or aggravation by the service connected disabilities.  

The September 2014 VA examiner is a medical doctor, and her opinion is the only competent opinion of record.  The Veteran has provided opinions that his hip disability was caused by the service connected disabilities, but he lacks the medical expertise that would be needed to say that his gait was sufficiently altered to cause or aggravate the claimed hip disability.  .  The Veteran is not competent to provide evidence as to more complex medical questions regarding the etiology of arthritis of the hip, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); 38 C.F.R. § 3.159(a).  His opinion is therefore, less probative than that of the VA examiner.

Therefore, as the most probative evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2015).


ORDER

Entitlement to service connection for left hip arthritis with labrum tear secondary to service connected disability is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


